In a matrimonial action, the plaintiff husband appeals from an order of the Supreme Court, Queens County (Corrado, J.), dated September 5, 1986, which granted the defendant wife’s motion to vacate a default judgment of divorce entered against her.
Ordered that the order is affirmed, with costs.
In light of the liberal policy with regard to vacating default judgments in matrimonial actions (Lucas v Lucas, 109 AD2d 781; Antonovich v Antonovich, 84 AD2d 799), we find that the defendant wife provided a reasonable excuse and an adequate showing of a meritorious defense (see, CPLR 5015 [a] [1]; Shaw v Shaw, 97 AD2d 403; see also, Olivetti Leasing Corp. v Mar-Mac Precision Corp., 117 Misc 2d 865). Under the circumstances of this case, the Supreme Court did not abuse its discretion in vacating the default judgment entered against her. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.